DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to applicant’s communication filed 11 September 2020, in response to the Office Action mailed 11 June 2020.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.

Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statements, dated 11 September 2020 and 9 November 2020, are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 forms, initialed and dated by the examiner, are attached to the instant office action.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Audrey Ogurchak on 21 December 2020.

The application has been amended as follows: 

As per claim 1, please amend as follows:
1.	A method of segmentation of a fabrication process (FP) image obtained in a fabrication of a semiconductor specimen, the method comprising:
	upon obtaining, by a computer, a Deep Neural Network (DNN) trained to provide segmentation-related data, using the obtained trained DNN to process a fabrication process (FP) sample, wherein the DNN is trained using a segmentation training set comprising a plurality of first training samples and ground truth data associated therewith, each first training sample comprises a training image, and the segmentation-related data is selected from a group comprising a grayscale image in which different color values for each pixel correspond to different segments in the training image, a representation of edges of each segment, and a representation of vertices of each segment, and wherein the FP sample comprises the FP image, wherein the segmentation training set further comprises a plurality of augmented training samples, wherein at least a part of the augmented training samples is obtained by tone mapping; and


As per claim 10, please amend the claim as follows:
10.	The method of Claim 1, wherein at least a part of the segmented training samples is obtained by augmenting at least part of the first training samples and augmented ground truth data associated with the augmented training samples.

As per claim 11, please amend the claim as follows:
11.	The method of claim 10, wherein at least a part of the augmented training samples is obtained by one or more augmentation techniques from the group consisting of adding noise, blurring, 

As per claim 12, please amend the claim as follows:
12.	A non-transitory computer readable medium comprising instructions that, when executed by a computer, cause the computer to perform a method of segmentation of a fabrication process (FP) image in a fabrication of a semiconductor specimen, the method comprising:
	upon obtaining, by a computer, a Deep Neural Network (DNN) trained to provide segmentation-related data, using the obtained trained DNN to process a fabrication process (FP) sample, wherein the DNN is trained using a segmentation training set comprising a plurality of first training samples and ground truth data associated therewith, each first training sample comprises a training image, and the segmentation-related data is selected from a group comprising a grayscale image in which different color values for each pixel represent different segments in the training image, a representation of edges , wherein the segmentation training set further comprises a plurality of augmented training samples, wherein at least a part of the augmented training samples is obtained by tone mapping;  and
	resulting from the processing, obtaining, by the computer, segments-related data characterizing the FP image, wherein the obtained segments-related data are usable for automated examination of the semiconductor specimen.

As per claim 16, please amend the claim as follows:
16. 	The non-transitory computer readable medium of Claim 12, wherein at least a part of the segmentation training set is obtained by augmenting at least part of the first training samples and augmented ground truth data associated with the augmented training samples and informative of segments-related data associated with the augmented training samples.

As per claim 17, please amend the claim as follows:
17.	The non-transitory computer readable medium of Claim 16, wherein at least a part of the augmented training samples is obtained by one or more augmentation techniques from the group consisting of adding noise, blurring, 

As per claim 18, please amend the claim as follows:
18.	A system usable for examination of a semiconductor specimen, the system comprising a processing and memory block (PMB) operatively connected to an input interface and an output interface, wherein:

to obtain a Deep Neural Network (DNN) trained to provide segmentation-related data and to process a fabrication process (FP) sample using the obtained trained DNN, wherein the DNN is trained using a segmentation training set comprising a plurality of first training samples and ground truth data associated therewith, each first training sample comprises a training image, and the segmentation data is selected from a group comprising a grayscale image in which different color values for each pixel represent different segments in the training image, a representation of edges of each segment and a representation of vertices of each segment and wherein the FP sample comprises the FP image to be segmented, wherein the segmentation training set further comprises a plurality of augmented training samples, wherein at least a part of the augmented training samples is obtained by tone mapping; and
resulting from the processing, to obtain segments-related data characterizing the FP image, wherein the obtained segments-related data are usable for automated examination of the semiconductor specimen; and the output interface is configured to output the obtained segments-related data.

As per claim 19, please amend the claim as follows:
19. 	The system of Claim 18, wherein at least a part of the segmentation training set is obtained by augmenting at least part of the first training samples and augmented ground truth data associated with the augmented training samples and informative of segments-related data associated with the augmented training samples.


As per claim 20, please amend the claim as follows:
the augmented training samples is obtained by one or more augmentation techniques from the group consisting of adding noise, blurring, 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the cited art teach various systems for semiconductor fabrication defect detection/classification, and machine learning models for image segmentation, as well as various ways to augment training data.  However, none of the cited art, either alone or in combination, appears to teach all of the claimed elements in the claimed combination, utilizing a DNN to provide segmentation related data--selected from a group comprising grayscale values, segment edges, or segment vertices--of a FP sample via the claimed method/system/medium using a training set that includes samples and ground truth data and is additionally augmented via tone mapping.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 8 and 15 are cancelled; claims 1-7, 9-14, and 16-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GEORGE GIROUX/Primary Examiner, Art Unit 2125